UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-6172 Dreyfus Municipal Cash Management Plus (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 1/31 Date of reporting period: 4/30/09 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Municipal Cash Management Plus April 30, 2009 (Unaudited) Coupon Maturity Principal Short-Term Investments102.1% Rate (%) Date Amount ($) Value ($) Alabama1.7% Birmingham Public Educational Building Authority, Student Housing Revenue (CHF - UAB II, L.L.C. - The University of Alabama at Birmingham Project) (LOC; Regions Bank) 0.93 5/7/09 11,775,000 a 11,775,000 Evergreen Industrial Development Board, Industrial Revenue, Refunding (Tenax Manufacturing Project) (LOC; San Paolo Bank) 0.67 5/7/09 2,200,000 a 2,200,000 Macon Trust Various Certificates (Spanish Fort Redevelopment Authority - Spanish Fort Town Center) (Liquidity Facility; Bank of America and LOC; Bank of America) 0.73 5/7/09 20,750,000 a,b 20,750,000 Arizona2.2% Arizona Health Facilities Authority, Revenue (La Loma Village) (LOC; Citibank NA) 0.60 5/7/09 9,700,000 a 9,700,000 JPMorgan Chase Putters and Drivers Trust (Salt River Project Agricultural Improvement and Power District, Salt River Project Electric System Revenue) (Liquidity Facility; JPMorgan Chase Bank) 0.56 5/7/09 8,500,000 a,b 8,500,000 Maricopa County Industrial Development Authority, MFHR (San Clemente Apartments Project) (Liquidity Facility; FNMA and LOC; FNMA) 0.83 5/7/09 1,010,000 a 1,010,000 Maricopa County Industrial Development Authority, MFHR, Refunding (San Clemente Apartments Project) (Liquidity Facility; FNMA and LOC; FNMA) 0.68 5/7/09 7,600,000 a 7,600,000 Pima County, Street and Highway Revenue 4.13 7/1/09 4,200,000 4,219,976 Salt River Project Agricultural Improvement and Power District, CP (Salt River Project) (Liquidity Facility: Bank of America, Citibank NA, JPMorgan Chase Bank and Wells Fargo Bank) 0.45 5/5/09 10,900,000 10,900,000 University of Arizona Board of Regents, System Revenue, Refunding 6.00 6/1/09 1,000,000 1,004,650 Arkansas.3% Morgan Keegan Municipal Products Inc. (Arkansas Development Finance Authority, SFMR (Warehouse Program)) (Liquidity Facility; Lloyds TSB Bank PLC and LOC; Lloyds TSB Bank PLC) 0.83 5/7/09 185,000 a,b 185,000 Pulaski County Public Facilities Board, MFHR, Refunding (Markham Oaks and Indian Hills Apartments Projects) (LOC; Regions Bank) 1.08 5/7/09 6,400,000 a 6,400,000 California.8% Puttable Floating Option Tax Exempt Receipts (San Jose Redevelopment Agency, MFHR (101 San Fernando Apartments)) (Liquidity Facility; FHLMC and LOC; FHLMC) 0.79 5/7/09 15,995,000 a,b 15,995,000 Colorado1.4% Colorado Educational and Cultural Facilities Authority, Revenue (Saint John Evangelical Lutheran School Project) (LOC; Fifth Third Bank) 2.80 5/1/09 11,815,000 a 11,815,000 Colorado Housing and Finance Authority, EDR (Monaco LLC Project) (LOC; JPMorgan Chase Bank) 0.90 5/7/09 2,940,000 a 2,940,000 Colorado Housing and Finance Authority, EDR (Popiel Properties, LLC Project) (LOC; Wells Fargo Bank) 0.85 5/7/09 3,100,000 a 3,100,000 Colorado Housing and Finance Authority, EDR (Wanco Inc. Project) (LOC; U.S. Bank NA) 0.90 5/7/09 2,835,000 a 2,835,000 Erie, COP (Lease Purchase Agreement) (LOC; Key Bank) 1.50 5/7/09 4,165,000 a 4,165,000 Southglenn Metropolitan District, Special Revenue (LOC; BNP Paribas) 0.57 5/7/09 2,950,000 a 2,950,000 District of Columbia5.0% District of Columbia, CP (National Academy of Sciences) (LOC; Bank of America) 0.60 5/4/09 13,200,000 13,200,000 District of Columbia, Revenue (American Public Health Association Issue) (LOC; Bank of America) 0.50 5/7/09 6,765,000 a 6,765,000 Metropolitan Washington Airports Authority, Airport System Revenue (Liquidity Facility; Landesbank Baden-Wurttemberg) 0.50 5/7/09 25,000,000 a 25,000,000 Metropolitan Washington DC Airport Authority, CP (LOC; Bank of America) 0.60 5/8/09 20,000,000 20,000,000 Metropolitan Washington DC Airport Authority, CP (LOC; Bank of America) 0.70 5/12/09 15,000,000 15,000,000 Washington DC Metropolitan Area Transit Authority, CP (LOC; Wachovia Bank) 0.60 5/12/09 20,000,000 20,000,000 Florida9.5% Broward County Housing Finance Authority, MFHR (Cypress Grove Apartments Project) (LOC; FNMA) 0.80 5/7/09 13,230,000 a 13,230,000 Citizens Property Insurance Corporation, High-Risk Account Senior Secured Revenue 4.50 6/1/09 25,000,000 25,020,528 Escambia County Health Facilities Authority, Healthcare Facilities Revenue, Refunding (Azalea Trace, Inc. Obligated Group) (LOC; Bank of America) 0.76 5/1/09 4,500,000 a 4,500,000 Florida Local Government Finance Commission, Pooled Loan Program Revenue, CP (LOC; Wachovia Bank) 0.55 5/8/09 13,474,000 13,474,000 Florida Local Government Finance Commission, Pooled Loan Program Revenue, CP (LOC; Wachovia Bank) 0.50 6/8/09 13,875,000 13,875,000 Greater Orlando Aviation Authority, Airport Facility Revenue (FlightSafety International Inc. Project) (LOC; Berkshire Hathaway Assurance Corporation) 1.75 5/7/09 6,700,000 a 6,700,000 Highlands County Health Facilities Authority, HR (Adventist Health System/Sunbelt Obligated Group) (LOC; SunTrust Bank) 1.50 5/7/09 30,000,000 a,c 30,000,000 Highlands County Health Facilities Authority, HR (Adventist Health System/Sunbelt Obligated Group) (LOC; SunTrust Bank) 2.50 5/7/09 11,500,000 a 11,500,000 Kissimmee Utility Authority, CP (Liquidity Facility; JPMorgan Chase Bank) 0.65 5/6/09 9,700,000 9,700,000 Kissimmee Utility Authority, CP (Liquidity Facility; JPMorgan Chase Bank) 0.55 6/12/09 22,000,000 22,000,000 Kissimmee Utility Authority, CP (Liquidity Facility; JPMorgan Chase Bank) 0.50 7/7/09 11,500,000 11,500,000 Miami-Dade County Industrial Development Authority, IDR (Fine Art Lamps Project) (LOC; SunTrust Bank) 1.75 5/7/09 4,400,000 a 4,400,000 Orange County Health Facilities Authority, HR (Orlando Regional Healthcare System) (Insured; FSA and Liquidity Facility; Dexia Credit Locale) 0.95 5/1/09 5,000,000 a 5,000,000 Sunshine State Governmental Financing Commission, Revenue (LOC; Dexia Credit Locale) 1.55 5/7/09 18,000,000 a 18,000,000 Georgia5.2% Athens-Clarke County Residential Care Facilities for the Elderly Authority, Revenue, Refunding (Wesley Woods of Athens, Inc. Project) (LOC; SunTrust Bank) 1.55 5/7/09 950,000 a 950,000 DeKalb County Hospital Authority, RAC (DeKalb Medical Center, Inc. Project) (LOC; SunTrust Bank) 1.50 5/7/09 34,750,000 a,c 34,750,000 Georgia, GO Notes (Liquidity Facility; Dexia Credit Locale) 0.62 5/7/09 26,100,000 a 26,100,000 Gwinnett County Development Authority, IDR (Suzanna's Kitchen, Inc. Project) (LOC; Wachovia Bank) 0.77 5/7/09 5,200,000 a 5,200,000 Gwinnett County Development Authority, Revenue (Goodwill of North Georgia, Inc. Project) (LOC; SunTrust Bank) 0.70 5/7/09 5,000,000 a 5,000,000 Metropolitan Atlanta Rapid Transit Authority, Sales Tax Revenue, CP (Liquidity Facility; Dexia Credit Locale) 2.00 5/5/09 20,000,000 20,000,000 RBC Municipal Products Inc. Trust (Dekalb County Housing Authority, MFHR (North Hills Apartments Project)) (Liquidity Facility; Royal Bank of Canada and LOC; Royal Bank of Canada) 0.72 5/7/09 11,595,000 a,b 11,595,000 Hawaii1.0% Hawaii Housing Finance and Development Corporation, MFHR (Kukui Gardens) (Liquidity Facility; Citigroup and LOC; Citigroup) 1.38 5/7/09 20,000,000 a,b 20,000,000 Idaho.1% Idaho Health Facilities Authority, Revenue (Saint Luke's Regional Medical Center Project) (Insured; FSA and Liquidity Facility; Bank of Montreal) 0.90 5/1/09 2,400,000 a 2,400,000 Illinois4.8% Illinios Finance Authority, Revenue (OSF Healthcare System) (LOC; National City Bank) 0.40 5/7/09 7,100,000 a 7,100,000 Illinois Finance Authority, IDR (Fitzpatrick Brothers, Inc. Project) (Liquidity Facility; Northern Trust Company) 0.54 5/7/09 5,000,000 a 5,000,000 Illinois Finance Authority, Revenue (Fenwick High School, Inc. Project) (LOC; JPMorgan Chase Bank) 0.48 5/7/09 7,835,000 a 7,835,000 Illinois Finance Authority, Revenue (IIT Research Institute) (LOC; Fifth Third Bank) 2.30 5/7/09 1,720,000 a 1,720,000 Illinois Health Facilities Authority, Revenue (Helping Hand Rehabilitation Center) (LOC; Fifth Third Bank) 3.90 5/7/09 4,370,000 a 4,370,000 Illinois Toll Highway Authority, Toll Highway Senior Priority Revenue (Liquidity Facility; Dexia Credit Locale) 1.95 5/7/09 30,000,000 a 30,000,000 Lombard, Revenue (Elmhurst Memorial Healthcare Project) (LOC; Fifth Third Bank) 2.30 5/7/09 6,482,000 a 6,482,000 Oak Forest, Revenue (Homewood Pool - South Suburban Mayors and Managers Association Program) (LOC; Fifth Third Bank) 2.30 5/7/09 25,650,000 a 25,650,000 Upper Illinois River Valley Development Authority, SWDR (Exolon-ESK Company Project) (LOC; Bank of America) 0.75 5/7/09 8,405,000 a 8,405,000 Indiana2.6% Elkhart County, EDR (Four Seasons Manufacturing Project) (LOC; National City Bank) 0.83 5/7/09 3,495,000 a 3,495,000 Fort Wayne, EDR (Park Center Project) (LOC; National City Bank) 0.63 5/7/09 2,410,000 a 2,410,000 Indiana Finance Authority, EDR (Beford Machine and Tool, Inc., Metal Technologies, Inc. and Beford Recycling, Inc. Project) (LOC; Fifth Third Bank) 2.95 5/7/09 6,384,250 a 6,384,250 Indiana Finance Authority, EDR (JRL Leasing, Inc. and LaSarre Co., LLC Project) (LOC; National City Bank) 0.83 5/7/09 3,530,000 a 3,530,000 Indiana Finance Authority, Environmental Revenue, Refunding (Duke Energy Indiana, Inc. Project) (LOC; Bank of America) 0.58 5/7/09 3,300,000 a 3,300,000 Indiana Finance Authority, Environmental Revenue, Refunding (Duke Energy Indiana, Inc. Project) (LOC; Bank of America) 0.65 5/7/09 6,000,000 a 6,000,000 Indiana Finance Authority, Revenue (Marion General Hospital Project) (LOC; Regions Bank) 1.40 5/7/09 6,000,000 a 6,000,000 Indianapolis Local Public Improvement Bond Bank, Revenue (Insured; FSA and Liquidity Facility; Dexia Credit Locale) 3.00 5/1/09 14,000,000 a 14,000,000 Saint Joseph County, EDR (Logan Community Resources, Inc. Project) (LOC; Fifth Third Bank) 2.30 5/7/09 5,970,000 a 5,970,000 Kansas1.2% Junction City, GO Temporary Notes 4.50 6/1/09 10,000,000 10,006,175 Kansas Development Finance Authority, MFHR (Tree House Apartments) (LOC; Bank of America) 0.72 5/7/09 10,000,000 a 10,000,000 Mission, MFHR, Refunding (The Falls Apartments Project) (LOC; FNMA) 0.61 5/7/09 3,350,000 a 3,350,000 Kentucky3.0% Kentucky Asset/Liability Commission, General Fund TRAN 3.00 6/25/09 13,000,000 13,023,482 Kentucky Economic Development Finance Authority, Hospital Facilities Revenue (The Harrison Memorial Hospital, Inc. Project) (LOC; Fifth Third Bank) 3.90 5/7/09 8,000,000 a 8,000,000 Kentucky Economic Development Finance Authority, HR (Baptist Healthcare System Obligated Group) (LOC; Branch Banking and Trust Co.) 0.43 5/7/09 7,660,000 a 7,660,000 Kentucky Economic Development Finance Authority, HR (Baptist Healthcare System Obligated Group) (LOC; Branch Banking and Trust Co.) 0.46 5/7/09 9,000,000 a 9,000,000 Kentucky Economic Development Finance Authority, Industrial Building Revenue (Republic Services, Inc. Project) (LOC; Bank One) 0.63 5/7/09 6,100,000 a 6,100,000 Lexington-Fayette Urban County Government, Educational Building Revenue, Refunding (The Lexington Christian Academy, Inc. Project) (LOC; Fifth Third Bank) 3.90 5/7/09 3,230,000 a 3,230,000 Warren County, HR, Refunding (Bowling Green-Warren County Community Hospital Corporation Project) (Insured; Assured Guaranty and Liquidity Facility; Branch Banking and Trust Co.) 0.63 5/7/09 8,450,000 a 8,450,000 Williamstown, Kentucky League of Cities Funding Trust Lease Program Revenue (LOC; U.S. Bank NA) 0.52 5/7/09 5,000,000 a 5,000,000 Louisiana3.3% Louisiana Local Government Environmental Facilities and Community Development Authority, Revenue (Northwestern State University Student Housing Project) (LOC; Regions Bank) 1.23 5/7/09 14,000,000 a 14,000,000 Louisiana Public Facilities Authority, HR, Refunding (Franciscan Missionaries of Our Lady Health System Project) (LOC; Regions Bank) 1.00 5/1/09 5,000,000 a 5,000,000 Louisiana Public Facilities Authority, Revenue (GCGK Investments LLC Project) (LOC; Amsouth Bank) 1.03 5/7/09 10,060,000 a 10,060,000 Louisiana Public Facilities Authority, Revenue (Tiger Athletic Foundation Project) (LOC; Regions Bank) 0.93 5/7/09 37,200,000 a 37,200,000 Maine.6% Maine Finance Authority, Revenue (Waynflete School Issue) (LOC; JPMorgan Chase Bank) 0.52 5/7/09 11,090,000 a 11,090,000 Maryland1.1% Anne Arundel County, EDR (Atlas Container Corporation Project) (LOC; M&T Bank) 0.69 5/7/09 6,875,000 a 6,875,000 Baltimore County Revenue Authority, Golf System Revenue (LOC; M&T Bank) 0.60 5/7/09 6,345,000 a 6,345,000 Frederick County, Revenue (Homewood, Inc. Facility) (LOC; M&T Bank) 0.57 5/7/09 2,800,000 a 2,800,000 Maryland Economic Development Corporation, Revenue, Refunding (United Cerebral Palsy Project) (LOC; M&T Bank) 0.69 5/7/09 1,859,500 a 1,859,500 Maryland Health and Higher Educational Facilities Authority, Revenue (Charles County Nursing Center) (Liquidity Facility; M&T Bank) 0.62 5/7/09 3,840,000 a 3,840,000 Massachusetts2.5% Macon Trust Various Certificates (Massachusetts Health and Educational Facilities Authority - Harvard Vanguard Medical Associates Issue) (Liquidity Facility; Bank of America and LOC; Bank of America) 0.73 5/7/09 10,500,000 a,b 10,500,000 Manchester Essex Regional School District, GO Notes, BAN 1.00 10/30/09 3,500,000 3,508,645 Massachusetts Development Finance Agency, Multifamily Revenue (Kennedy Lofts Project) (Liquidity Facility; FHLMC and LOC; FHLMC) 0.74 5/7/09 4,000,000 a,b 4,000,000 Massachusetts Health and Educational Facilities Authority, Revenue (Cape Cod Healthcare Obligated Group Issue) (Insured; Assured Guaranty and Liquidity Facility; Bank of America) 0.52 5/7/09 14,700,000 a 14,700,000 Massachusetts Health and Educational Facilities Authority, Revenue (Northeastern University Issue) 2.25 5/28/09 17,600,000 17,600,000 Michigan5.3% Kent Hospital Finance Authority, LOR (Pine Rest Christian Mental Health Services Project) (LOC; Fifth Third Bank) 2.30 5/7/09 6,030,000 a 6,030,000 Michigan Hospital Finance Authority, HR (Chelsea Community Hospital) (LOC; Fifth Third Bank) 3.90 5/7/09 3,620,000 a 3,620,000 Michigan Hospital Finance Authority, Revenue (Healthcare Equipment Loan Program) (LOC; Fifth Third Bank) 3.60 5/7/09 6,500,000 a 6,500,000 Michigan Hospital Finance Authority, Revenue (Healthcare Equipment Loan Program) (LOC; Standard Federal Bank) 0.59 5/7/09 5,550,000 a 5,550,000 Michigan Hospital Finance Authority, Revenue, CP (Trinity Health System) 0.65 5/18/09 15,000,000 15,000,000 Michigan Hospital Finance Authority, Revenue, CP (Trinity Health System) 0.50 7/8/09 21,470,000 21,470,000 Michigan Housing Development Authority, Rental Housing Revenue (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 0.57 5/7/09 6,500,000 a 6,500,000 Michigan Housing Development Authority, Rental Housing Revenue (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 0.57 5/7/09 25,000,000 a 25,000,000 Michigan Strategic Fund, LOR (HME, Inc. Project) (LOC; Fifth Third Bank) 4.30 5/7/09 1,660,000 a 1,660,000 Michigan Strategic Fund, LOR, Refunding (Goodwill Industries of Greater Grand Rapids, Inc. Project) (LOC; Fifth Third Bank) 3.90 5/7/09 7,615,000 a 7,615,000 Oakland County Economic Development Corporation, LOR (Michigan Seamless Tube LLC Project) (LOC; ABN-AMRO) 1.00 5/7/09 2,800,000 a 2,800,000 Pittsfield Township Economic Development Corporation, LOR, Refunding (Arbor Project) (LOC; Comerica Bank) 0.87 5/7/09 4,520,000 a 4,520,000 Minnesota.9% Minnesota Housing Finance Agency, Residential Housing Finance Revenue (Liquidity Facility; FHLB) 0.58 5/7/09 7,000,000 a 7,000,000 Minnesota Rural Water Finance Authority, Public Projects Construction Notes 2.75 6/1/09 11,250,000 11,260,956 Mississippi1.9% Mississippi Business Finance Corporation, Revenue (Renaissance at Colony Park, LLC Project) (LOC; Regions Bank) 0.93 5/7/09 38,610,000 a 38,610,000 Missouri1.5% Missouri Development Finance Board, LR, CP (LOC; U.S. Bank NA) 0.48 5/26/09 23,000,000 23,000,000 Missouri Development Finance Board, LR, CP (LOC; U.S. Bank NA) 0.48 5/26/09 6,301,000 6,301,000 Nebraska1.1% Public Power Generation Agency, Revenue (Whelan Energy Center Unit 2) (Insured; Berkshire Hathaway Assurance Corporation and Liquidity Facility; Citibank NA) 0.88 5/7/09 21,910,000 a,b 21,910,000 Nevada.3% Director of Nevada Department of Business and Industry, Revenue (Nevada Cancer Institute Project) (LOC; Bank of America) 0.50 5/7/09 5,450,000 a 5,450,000 New Hampshire.7% New Hampshire Health and Education Facilities Authority, Revenue (Kimball Union Academy) (LOC; RBS Citizens NA) 4.00 5/7/09 5,000,000 a 5,000,000 New Hampshire Higher Educational and Health Facilities Authority, Revenue (Hunt Community Issue) (LOC; Bank of America) 0.50 5/7/09 8,580,000 a 8,580,000 New Jersey3.7% New Jersey Economic Development Authority, School Facilities Construction Revenue, Refunding (LOC; Dexia Credit Locale) 1.25 5/7/09 21,545,000 a 21,545,000 New Jersey Turnpike Authority, Turnpike Revenue (Insured; FSA and Liquidity Facility; Dexia Credit Locale) 1.75 5/7/09 52,275,000 a 52,275,000 New York1.3% New York City Housing Development Corporation, MFMR (Beekman Tower) (LOC; RBS Citizens NA) 3.00 5/7/09 15,000,000 a 15,000,000 New York State Dormitory Authority, Revenue, CP (Cornell University) 0.50 5/7/09 10,000,000 10,000,000 North Carolina5.2% Charlotte, COP, CP (Cultural Arts Facility) 0.52 5/6/09 49,483,000 49,483,000 North Carolina Education Assistance Authority, Student Loan Revenue, Refunding (LOC; Royal Bank of Canada) 0.59 5/7/09 20,000,000 a 20,000,000 North Carolina Medical Care Commission, Health Care Facilities Revenue (WakeMed) (LOC; Wachovia Bank) 0.47 5/7/09 9,300,000 a 9,300,000 North Carolina Medical Care Commission, Health Care Facilities Revenue, Refunding (University Health Systems of Eastern Carolina) (LOC; Branch Banking and Trust Co.) 0.47 5/7/09 5,200,000 a 5,200,000 Raleigh-Durham Airport Authority, Airport Revenue, Refunding (LOC; Wachovia Bank) 0.57 5/7/09 19,600,000 a 19,600,000 Ohio4.9% Akron, Bath and Copley Joint Township Hospital District, Health Care Facilities Revenue (Sumner on Ridgewood Project) (LOC; KBC Bank) 0.65 5/7/09 5,055,000 a 5,055,000 Columbus Regional Airport Authority, Revenue, CP (LOC; Calyon NA) 0.50 5/19/09 10,500,000 10,500,000 Columbus Regional Airport Authority, Revenue, CP (LOC; Calyon NA) 0.75 6/9/09 8,500,000 8,500,000 Hamilton County, EDR (Taft Museum Project) (LOC; Fifth Third Bank) 3.90 5/7/09 9,495,000 a 9,495,000 Lakewood, Educational Facilities Revenue (Saint Edward High School Project) (LOC; Fifth Third Bank) 2.30 5/7/09 1,050,000 a 1,050,000 Lorain County, IDR (Cutting Dynamics, Inc. Project) (LOC; National City Bank) 1.43 5/7/09 2,080,000 a 2,080,000 Middletown, Hospital Facilities Revenue (Middletown Hospital Group) (LOC; Lloyds TSB Bank PLC) 0.64 5/7/09 20,510,000 a,b 20,510,000 Montgomery County, CP (Miami Valley Hospital) 0.85 5/8/09 10,000,000 10,000,000 Ohio Building Authority, Revenue (Adult Correctional Building Fund Projects) 5.50 10/1/09 1,550,000 d 1,597,911 Ohio Higher Educational Facilities, Revenue (Cedarville University Project) (LOC; Key Bank) 1.40 5/7/09 5,100,000 a 5,100,000 Ohio Water Development Authority, PCR, Refunding (FirstEnergy Nuclear Generation Corporation Project) (LOC; Bank of Nova Scotia) 0.65 5/7/09 15,000,000 a 15,000,000 Ohio Water Development Authority, PCR, Refunding (FirstEnergy Nuclear Generation Corporation Project) (LOC; Barclays Bank PLC) 0.65 5/7/09 9,700,000 a 9,700,000 Oklahoma1.4% Oklahoma Water Resources Board, State Loan Program Revenue (Liquidity Facility; State Street Bank and Trust Co.) 1.88 6/1/09 7,655,000 7,655,000 Tulsa County Industrial Authority, Capital Improvements Revenue (Liquidity Facility; Bank of America) 2.75 5/17/09 20,000,000 20,000,000 Oregon.1% Oregon State Board of Education, GO Notes 3.00 8/1/09 1,935,000 c 1,946,842 Pennsylvania8.6% Allegheny County Industrial Development Authority, Senior Health and Housing Facilities Revenue, Refunding (Longwood at Oakmont, Inc.) (Liquidity Facility; National City Bank) 1.00 5/1/09 7,120,000 a 7,120,000 Blair County Industrial Development Authority, Revenue (Hollidaysburg Area YMCA Project) (LOC; Citizens Bank of Pennsylvania) 3.25 5/7/09 3,320,000 a 3,320,000 Bucks County Industrial Development Authority, HR (Grand View Hospital) (LOC; TD Banknorth NA) 0.46 5/7/09 9,000,000 a 9,000,000 Chartiers Valley Industrial and Commercial Development Authority, Revenue (Wesley Hills Project) (LOC; Fifth Third Bank) 2.30 5/7/09 6,145,000 a 6,145,000 Chester County Health and Educational Facilities Authority, Revenue (Tel Hai Retirement Community Project) (LOC; M&T Bank) 0.68 5/7/09 11,000,000 a 11,000,000 Authority, Revenue (Diakon Lutheran Social Ministries Project) (LOC; Wachovia Bank) 0.47 5/7/09 11,025,000 a 11,025,000 Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 0.40 5/7/09 17,500,000 a 17,500,000 Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 0.40 5/7/09 3,100,000 a 3,100,000 Haverford Township School District, GO Notes (LOC; TD Banknorth NA) 0.50 5/7/09 3,500,000 a 3,500,000 Horizon Hospital System Authority, Senior Health and Housing Facilities Revenue (Saint Paul Homes Project) (LOC; M&T Bank) 0.68 5/7/09 7,400,000 a 7,400,000 Lancaster Municipal Authority, Revenue (Ephrata Community Hospital Project) (LOC; Fulton Bank) 0.66 5/7/09 10,235,000 a 10,235,000 Lancaster Municipal Authority, Revenue (Garden Spot Village Project) (LOC; Fulton Bank) 0.97 5/7/09 7,385,000 a 7,385,000 Montgomery County Industrial Development Authority, PCR, CP (Exelon Project) (LOC; Wachovia Bank) 0.60 5/12/09 25,000,000 25,000,000 Montgomery County Industrial Development Authority, PCR, CP (Exelon Project) (LOC; Wachovia Bank) 0.55 5/14/09 4,000,000 4,000,000 Pennsylvania Economic Development Financing Authority, Revenue (Evergreen Community Power Facility) (LOC; M&T Bank) 0.72 5/7/09 16,000,000 a 16,000,000 Philadelphia Authority for Industrial Development, Revenue (Gift of Life Donor Program Project) (LOC; Commerce Bank NA) 0.53 5/7/09 8,000,000 a 8,000,000 Philadelphia Authority for Industrial Development, Revenue (The Pennsylvania School for the Deaf) (LOC; Citizens Bank of Pennsylvania) 3.25 5/7/09 2,400,000 a 2,400,000 Puttable Floating Option Tax Exempt Receipts (Allegheny County Airport Authority, Airport Revenue (Pittsburgh International Airport)) (Insured: Berkshire Hathaway Assurance Corporation and Liquidity Facility; Merrill Lynch Capital Services) 0.59 5/7/09 10,000,000 a,b 10,000,000 University of Pittsburgh, Higher Education Revenue, CP 0.60 6/10/09 10,000,000 10,000,000 South Dakota.3% South Dakota Housing Development Authority, Homeownership Mortgage Revenue (Liquidity Facility; Citigroup) 1.18 5/7/09 5,965,000 a,b 5,965,000 Tennessee1.5% Blount County Public Building Authority, Local Government Public Improvement Revenue (LOC; Branch Banking and Trust Co.) 0.49 5/7/09 10,000,000 a 10,000,000 Cleveland Health and Educational Facilities Board, Revenue (Lee University Project) (LOC; Branch Banking and Trust Co.) 0.51 5/7/09 4,100,000 a 4,100,000 Hendersonville Industrial Development Board, Tax Increment Revenue (LOC; Fifth Third Bank) 3.90 5/7/09 7,500,000 a 7,500,000 Metropolitan Government of Nashville and Davidson County Health and Educational Facilities Board, Health Facilities Revenue, Refunding (MUC-CI Homes, Inc. Project) (LOC; Fifth Third Bank) 2.30 5/7/09 7,750,000 a 7,750,000 Texas11.4% Calhoun Port Authority, Environmental Facilities Revenue (Formosa Plastics Corporation, Texas Project) (LOC; Bank of America) 0.75 5/7/09 10,000,000 a 10,000,000 Collin County Housing Finance Corporation, Multifamily Revenue (Carpenter-Oxford Development Housing) (Liquidity Facility; FHLMC and LOC; FHLMC) 0.74 5/7/09 5,000,000 a,b 5,000,000 DeSoto Industrial Development Authority, IDR, Refunding (National Service Industries Inc. Project) (LOC; Wachovia Bank) 0.67 5/7/09 3,660,000 a 3,660,000 Harris County Metropolitan Transit Authority, Sales and Use Tax Revenue, CP (Liquidity Facility: Compass Bank and JPMorgan Chase Bank) 0.55 5/5/09 16,500,000 16,500,000 Harris County Metropolitan Transit Authority, Sales and Use Tax Revenue, CP (Liquidity Facility: Compass Bank and JPMorgan Chase Bank) 0.75 5/5/09 14,000,000 14,000,000 Harrison County Health Facilities Development Corporation, HR (Marshall Regional Medical Center Project) (LOC; Amsouth Bank) 0.93 5/7/09 12,115,000 a 12,115,000 Port of Port Arthur Navigation District of Jefferson County, Environmental Facilities Revenue (Motiva Enterprises LLC Project) 1.00 5/7/09 13,000,000 a 13,000,000 Port of Port Arthur Navigation District of Jefferson County, Environmental Facilities Revenue, Refunding (Motiva Enterprises LLC Project) 1.00 5/1/09 6,900,000 a 6,900,000 Port of Port Arthur Navigation District, Revenue, CP (BASF AG) 0.80 7/8/09 10,000,000 10,000,000 Red River Education Finance Corporation, Higher Education Revenue (Texas Christian University Project) 0.55 5/7/09 10,000,000 a 10,000,000 San Antonio, Water System Revenue, CP (Liquidity Facility: Bank of America and State Street Bank and Trust Co.) 0.70 5/6/09 3,000,000 3,000,000 San Antonio, Water System Revenue, CP (Liquidity Facility: Bank of America and State Street Bank and Trust Co.) 0.50 5/14/09 10,000,000 10,000,000 Texas, GO Notes (Veterans' Housing Assistance Program) (Liquidity Facility; State Street Bank and Trust Co.) 0.64 5/7/09 25,000,000 a 25,000,000 Texas Department of Housing and Community Affairs, MFHR, Refunding (Champions Crossing Apartments) (Liquidity Facility; FNMA and LOC; FNMA) 0.61 5/7/09 5,025,000 a 5,025,000 Texas Department of Housing and Community Affairs, SFMR 0.53 5/7/09 30,000,000 a 30,000,000 University of Texas, University Revenue, CP 0.45 5/11/09 15,000,000 15,000,000 University of Texas, University Revenue, CP 0.45 5/19/09 15,000,000 15,000,000 University of Texas, University Revenue, CP 0.65 6/4/09 17,885,000 17,885,000 Weslaco Health Facilities Development Corporation, HR, Refunding (Knapp Medical Center Project) (LOC; Compass Bank) 0.60 5/7/09 4,730,000 a 4,730,000 Utah.5% Utah Housing Corporation, SFMR (LOC; Royal Bank of Canada) 0.65 8/6/09 10,000,000 10,000,000 Vermont.5% Vermont Economic Development Authority, Revenue, CP (Economic Development Capital Program) (LOC; Calyon) 0.72 7/16/09 9,900,000 9,900,000 Virginia2.6% Lynchburg Industrial Development Authority, HR (Centra Health) (LOC; Branch Banking and Trust Co.) 0.44 5/7/09 8,875,000 a 8,875,000 Lynchburg Redevelopment and Housing Authority, Housing Revenue (KHM Properties-Lynchburg, LLC Project) (LOC; M&T Bank) 0.73 5/7/09 13,520,000 a 13,520,000 Richmond, CP (Liquidity Facility; Bank of America) 0.60 6/17/09 14,000,000 14,000,000 Virginia Port Authority, Subordinate Port Facilities Revenue, BAN 3.00 7/1/09 15,000,000 15,025,802 Washington.9% Pierce County Economic Development Corporation, Multi-Mode Industrial Revenue (SeaTac Packaging Project) (LOC; HSBC Bank USA) 0.70 5/7/09 5,280,000 a 5,280,000 Tacoma Housing Authority, Revenue (Crown Assisted Living Project) (LOC; Key Bank) 1.50 5/7/09 600,000 a 600,000 Washington Economic Development Finance Authority, SWDR (CleanScapes, Inc. Project) (LOC; Bank of the West) 0.57 5/7/09 7,895,000 a 7,895,000 Washington Housing Finance Commission, Nonprofit Revenue (Panorama Project) (LOC; Key Bank) 1.20 5/7/09 4,000,000 a 4,000,000 West Virginia.4% West Virginia Hospital Finance Authority, HR, Refunding (West Virginia United Health System Obligated Group) (LOC; Branch Banking and Trust Co.) 0.46 5/7/09 7,600,000 a 7,600,000 Wisconsin.8% Wisconsin Health and Educational Facilities Authority, Revenue (Mequon Jewish Campus, Inc. Project) (LOC; Bank One) 0.65 5/7/09 6,460,000 a 6,460,000 Wisconsin School Districts, COP, TRAN (Cash Flow Management Program) (LOC; U.S. Bank NA) 3.00 9/17/09 10,000,000 10,044,884 Total Investments (cost $2,035,183,601) 102.1% Liabilities, Less Cash and Receivables (2.1%) Net Assets 100.0% a Variable rate demand note - rate shown is the interest rate in effect at April 30, 2009. Maturity date represents the next demand date, or the ultimate maturity date if earlier. b Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At April 30, 2009, these securities amounted to $154,910,000 or 7.8% of net assets. c Purchased on a delayed delivery basis. d This security is prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. At April 30, 2009, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association Of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BIGI Bond Investors Guaranty Insurance BPA Bond Purchase Agreement CGIC Capital Guaranty Insurance Company CIC Continental Insurance Company CIFG CDC Ixis Financial Guaranty CMAC Capital Markets Assurance Corporation COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association FSA Financial Security Assurance GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary of the inputs used as of April 30, 2009 in valuing the fund's investments: Valuation Inputs Investments in Securities ($) Level 1 - Quoted Prices 0 Level 2 - Other Significant Observable Inputs Level 3 - Significant Unobservable Inputs 0 Total It is the funds policy to maintain a continuous net asset value per share of $1.00; the fund has adopted certain investment, portfolio valuation and dividend and distribution policies to enable it to do so. There is no assurance, however, that any fund will be able to maintain a stable net asset value per share of $1.00. Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 of the Act, which has been determined by the Board members to represent the fair value of each funds investments. The fund has entered into a Guarantee Agreement with the United States Department of the Treasury (the Treasury) to participate in the Treasurys Temporary Guarantee Program for Money Market Funds (the Program). Under the Program, the Treasury guarantees the share price of shares of the fund held by shareholders as of September 19, 2008 at $1.00 per share if the funds net asset value per share falls below $0.995 (a Guarantee Event) and the fund liquidates. Recovery under the Program is subject to certain conditions and limitations. Fund shares acquired by investors after September 19, 2008 that increase the number of fund shares the investor held at the close of business on September 19, 2008 are not eligible for protection under the Program. In addition, fund shares acquired by investors who did not hold fund shares at the close of business on September 19, 2008 are not eligible for protection under the Program. The Program, which was originally set to expire on December 18, 2008, was extended by the Treasury until April 30, 2009 and has been extended by the Treasury until September 18, 2009, after which the Secretary of the Treasury will review the need for, and terms of, the Program. Participation in the initial term and the extended periods of the Program required a payment to the Treasury in the amount of .015%, .022% and .023%, respectively, of the funds shares outstanding as of September 19, 2008 (valued at $1.00 per share). This expense is being borne by the fund without regard to any expense limitation currently in effect. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Municipal Cash Management Plus By: /s/ J. David Officer J. David Officer President Date: June 17, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ J. David Officer J. David Officer President Date: June 17, 2009 By: /s/ James Windels James Windels Treasurer Date: June 17, 2009 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
